Citation Nr: 1510268	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date prior to January 9, 2008, for the award of a compensable rating for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to February 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  The Veteran's claims file is in the jurisdiction of the Birmingham, Alabama Regional Office (RO).  The January 2008 rating decision granted service connection for lumbar spine degenerative joint disease (DJD), rated 0 percent, effective May 9, 2001 and 10 percent from January 9, 2008.  In his March 2008 notice of disagreement, the Veteran limited his appeal to the matter of the effective date for the compensable rating.  The issue is characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  All records of evaluations and treatment the Veteran received for his low back disability from May 9, 2001 (the effective date of the grant of service connection) to January 2008 are pertinent evidence.  It appears VA and private treatment records from that period are outstanding.  

September 2000 to October 2004 VA treatment records are associated with the record.  The October 2004 records do not suggest that the Veteran planned to suspend or terminate VA treatment; however, records of his VA treatment from October 2004 to January 2008 are not associated with the record.  As all records of VA treatment for the low back disability during the period under consideration are pertinent evidence (and because VA records are constructively of record), they must be obtained. 

Furthermore, in a letter received in July 2001, a chiropractor, Dr. Pennington, noted the Veteran had been his patient since the 1970s.  He provided treatment notes from December 1991, but complete records of his treatment of the Veteran (which apparently extended into the evaluation period) have been secured.  In a letter received in February 2005, another private provider, Dr. Flippo, indicated the Veteran was currently under his care.  Records of the Veteran's treatment by Dr. Flippo have not been secured.  Notably, the Veteran's VA treatment records indicate he sought most of his care from non-VA treatment providers.  Complete records from all private providers who provided the Veteran treatment for his low back disability between May 2001 and January 2008 must be secured.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of all of his private treatment for low back disability from May 2001 to January 2008 (including complete records from Dr. Flippo and Dr. Pennington) are pertinent evidence in the matter at hand, and ask him to submit authorizations for VA to secure any (and all) records from the private providers of his treatment for low back disability during that period.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure private treatment records, that claims should be further processed under 38 C.F.R. § 3.158(a)(after the Veteran has been afforded the period of time specified in that regulation to respond).

2. The AOJ should also secure for the record copies of the complete records of all VA evaluations and treatment the Veteran received for his low back disability from October 2004 to January 2008, to specifically include all such records (including prescription orders) from the Birmingham, Alabama VA Medical Center.  If any records of such treatment have been lost or destroyed (or did not exist), it must be so certified for the record.  

3.  The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim seeking an effective date prior to January 9, 2008, for the award of a 10 percent rating for a low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

